Citation Nr: 0412464	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, 
currently characterized as lumbar spondylosis and 
degenerative disc disease, to include as secondary to the 
service-connected residual scar of penetrating gunshot wound 
to the posterior chest and mid scapular region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
April 1946.  During his service, he was awarded a Combat 
Infantryman Badge and a Purple Heart, which give the 
appellant "combat veteran" status.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  At present, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that, in the October 2002 statement from the veteran's 
representative, it was indicated that the veteran was seeking 
service connection for a back disorder which was directly 
caused by a shell fragment wound injury to the back sustained 
during active service.

The service medical records indeed indicate the veteran was 
treated in 1944 for shell fragment wounds to the right thigh, 
back of the left leg and left thigh.  Additionally, the 
service medical records show that in February 1945 he was 
diagnosed with a moderate cyst of the sacro-coccygeal area, 
cause undetermined.
Furthermore, an August 1946 VA examination report shows the 
veteran complained of pain and numbness in the right side of 
the back due to a shrapnel injury.  However, he was diagnosed 
with no objective signs or symptoms of limitation of motion, 
pain or disability of the back, right thigh or left leg.

The Board acknowledges that the veteran underwent a VA 
examination in April 2002 which indicated his back disorder 
was not related to the service-connected residual scar 
penetrating wound of the posterior chest and mid scapula.  In 
this regard, it is not clear to the Board that this VA 
examination opinion took into consideration and discussed the 
August 1946 VA examination report noting complaints of back 
pain, or the April 2000 statement from J. S. Hoffman, M.D., 
noting loss of normal disc spacing with "military or 
straightening of the spine." As well, the April 2002 VA 
examination report failed to discuss the February 1945 
diagnosis of cyst of the sacro coccygeal area.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to determine the etiology of the claimed 
disorder.

Furthermore, it appears the veteran has been treated for his 
back disorder at the Miami VA Medical Center (VAMC), and by 
Drs. Hoffman and Zeide.  Although the record includes 
statements from these doctors, their treatment records are 
not contained within the claims file.  As such, the RO should 
assist the appellant in obtaining any additional available VA 
and private medical records that may be identified as 
relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed back disorder.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including for Drs. Hoffman and Zeide.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed back disorder.  All 
identified treatment records from any 
reported VAMC, including any records from 
the Miami VAMC, which are not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disorder, currently characterized as 
lumbar spondylosis and degenerative disc 
disease, to include as secondary to the 
service-connected residual scar of 
penetrating gunshot wound to the 
posterior chest and mid scapular region.  
If no such disorder(s) is currently 
found, the examiner should so indicate.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorder.  The 
examiner must review the veteran's 
service medical records and history, and 
all post-service medical records, 
including the February 1945 service 
notation diagnosing a cyst of the sacro-
coccygeal area, the August 1946 VA 
examination report noting complaints of 
back pain secondary to shrapnel injury, 
the records/statements from Drs. Hoffman 
and Zeide, and the April 2002 VA 
examination report.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed back disorder is 
proximately due to the to the service-
connected residual scar of penetrating 
gunshot wound to the posterior chest and 
mid scapular region.  In addition, the VA 
specialist should provide an opinion as 
to whether it is at least as likely as 
not that the claimed back disorder became 
manifest during the veteran's active 
service, was incurred in or aggravated 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service, including the 1944 combat 
incident which led to the service-
connected scars of the left leg, right 
thigh and chest caused by penetrating gun 
shot wounds.  It is requested that the VA 
specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed back disorder, including the 1945 
diagnosis of the cyst in the sacro-
coccygeal area, the April 2000 statement 
from Dr. Hoffman, and the aging process.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
a back disorder, currently characterized 
as lumbar spondylosis and degenerative 
disc disease, to include as secondary to 
the service-connected residual scar of 
penetrating gunshot wound to the 
posterior chest and mid scapular region.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




